El Juez Asociado Se. del Toro,
emitió la opinión del tribunal.
El peticionario fué acusado por el Fiscal del Distrito de Gruayama como autor de un delito de conspiración y al leér-sele la acusación pidió que fuera desestimada por no haberse formulado por un gran jurado. Alegó el peticionario que por virtud de la nueva Ley Orgánica de Puerto Rico, apro-bada el 2 de marzo de 1917, la isla había sido incorporada a los Estados Unidos y en tal virtud regía en ella la dispo-sición constitucional que dispone que ninguna persona será procesada por un delito infamante sino mediante acusación presentada por un gran jurado. La corte declaró sin lugar la solicitud del peticionario.
Después de dictada esa resolución por la corte de dis-trito, esta Corte Suprema decidió el caso de Murati, 25 D. P. R. 568, en el cual se estableció que Puerto Rico era un territorio organizado e incorporado a la Unión, y el acu-sado Mercado pidió a la Corte de Distrito de Gruayama que reconsiderara su anterior resolución. La corte de distrito
*106I reconoció la fuerza de la doctrina establecida por esta Corte Suprema, pero estimando que el delito de conspiración no era infamante, negó la reconsideración solicitada. El peti-cionario entonces archivó su petición de certiorari en esta Corte Suprema y expedido el auto y oídas las partes el caso quedó definitivamente sometido a nuestra consideración y resolución. t
Como se ve hay dos cuestiones envueltas en el recurso, la de si la Constitución de los Estados Unidos rige en Puerto Eico en todas sus partes por virtud del Acta del Congreso de 2 de marzo de 1917, y la de si aceptando que rija es o.no infamante el delito de conspiración. Sin embargo, la segunda cuestión está enteramente supeditada a la primera.
Si en Puerto Rico no rige la ley constitucional que garan-tiza el derecho a un gran jurado, resulta de interés mera-mente académico el discutir si el delito de conspiración, que fué el' imputado al peticionario, es o no infamante a los efec-tos de colocar al acusado dentro de los términos de la dicha ley constitucional.
La decisión de esta Corte Suprema en el caso de Murati, supra, fué apelada para ante el Tribunal Supremo de los Estados Unidos. La apelación se decidió el 21 de enero de 1918. La Corte Suprema se limitó a revocar la sentencia de esta corte por la autoridad del caso de El Pueblo v. Tapia, decidido el mismo día por medio de un per curiam basado en los casos de Downes v. Bidwell, 182 U. S., 244; Hawaii v. Mankichi, 190 U. S. 197; Dorr v. The United States, 195 U. S. 138; Rassmussen v. United States, 197 U. S. 516; Kopel v. Bingham, 211 U. S. 468; Dowdell v. United States, 221 U. S., 91; Porto Rico v. Rosaly, 227 U. S., 270, 274; Ocampo v. United States, 234 U. S., 91, 98. — Oficial Bulletin, No. 214.
Como se ve, el fundamento primordial en que descansaba la solicitud del peticionario ha caído por su base a virtud de las sentencias de la Corte Suprema de los Estados Unidos dé 21 de enero último que hemos citado. Aplicando dichas *107sentencias a este caso no cabe dictar otra resolución qne no sea la de anular el mandamiento de certiorari qne se babía expedido y devolver los autos originales en la cansa de El Pueblo v. Rafael Arcelay y Julio Mercado sobre conspiración a la- corte de distrito de sn origen para qne continúe trami-tándolos de acnerdo con la ley.

Anulado el mandamiento expedido.

Jneces concnrrentes: Sres. Asociados Wolf y Hntcbison.
Los Jneces Sres. Presidente Hernández y Asociado Al-drey no intervinieron.